Detailed Action
This action is in response to RCE filed on 07/16/2022. 
This application was filed on 09/12/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Claims 1-9 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2022 has been entered.
 
Applicant's Response
In Applicant' s Response dated 07/16/2022, Applicant amended claims 1-6, and 8-9.  Applicant argued against various rejections previously set forth in the Office Action mailed on 04/18/2022. 
In light of amendments/remarks, all rejections of claims under 35 U.S.C. 101 set forth previously are withdrawn. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C 103 as being unpatentable over Aithal et al.  (US 2019/0228356 A1, referred herein after as D1) in view of Wasson (“N-tier architecture style”, NPL, dated: 08/29/2018, pages 1-3, referred hereinafter as D2) in view of Dhawan et al. (US 2019/0138586 A1, referred hereinafter as D3).    

As per claim 1, D1 discloses,  
A system for automatic generation of Freedom of Information Act (FOIA) requests, the system comprising, (D1, title, abstract). 
a law enforcement server and database implemented by at least hardware circuitry and configured to store, retrieve and transmit digital information relating to an arrested individual, (D1, figure 1-2, 0021-0026, 0039 shows/discloses one more server/database/hardware  (e.g. 104, 102, 101, 105) including various legal records for retrieval/transmitting associated with organizations, persons, or parties etc.  The examiner notes that terms “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).  
a FOIA request server and database implemented by at least hardware circuitry… , coupled to the law enforcement server over a communications network and configured to receive the digital information relating to the arrested individual from the law enforcement server, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to the law enforcement server (e.g. elements 102, 104, 101) over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server (e.g. step 304, collects information from server/custodians).  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).   
and automatically generate a FOIA request, (D1, figure 1, figure 3A and accompanying text, 0021-0026, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to the law enforcement server (e.g. elements 102) over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server (e.g. steps 304-305, collects information from server/custodians).  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
and a FOIA request processing server and database implemented by at least hardware circuitry…, coupled to the FOIA request server over the communications network and configured to process the FOIA request, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to the law enforcement server (e.g. elements 102) over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server (e.g. steps 304-305, collects information from server/custodians).  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
wherein the hardware circuitry of the FOIA request server is configured to: upon receipt of the digital information relating to the arrested individual from the law enforcement server,… analyze the digital information relating to the arrested individual received from the law enforcement server, trigger automatic generation the FOIA request based on missing digital information in the information relating to the arrested individual received from the law enforcement server, (D1, figure 1, figure 3A and accompanying text, 0021-0026, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, per steps 306-308 discloses collecting/receiving data and executing algorithm identifying missing information relating to individual/parties, and generating requests to custodians/server/database for the missing data.  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
and automatically transmit the automatically generated FOIA request to the FOIA request processing server to process the FOIA request, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, per steps 306-308 discloses identifying missing information relating to individual/parties, and generating requests to custodians/server/database for the missing data.  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
As noted above, D1 (figure 1, 0022) discloses non-limiting example of network architecture including servers/databases and/or computing devices performing various functions as noted above; however, D1 fails to expressly disclose - a FOIA request server and database implemented by at least hardware circuitry distinct from the law enforcement server… a FOIA request processing server and database implemented by at least hardware circuitry distinct from the law enforcement server and the FOIA request server (emphasis added).
However, D2 (pages 1-3) discloses design choices of having distinct/N tier physical hardware devices in a networked architecture performing various or divided functions (e.g. retrieval, storage, processing etc.).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have obvious for the purpose of improving scalability and resiliency of the system as disclosed by D2.
D1 discloses digital information relating to the arrested individual as well various databases and servers storing the digital information; however, D1 fails to expressly disclose – automatically analyze the digital information… when the digital information relating [to the arrested individual/category of information] is determined to meet a predetermined threshold for completeness as a result of the automatic analyzing, store the digital information relating to [the arrested individual/category of information] as complete data in the FOIA request database, and when the digital information relating to [the arrested individual/category of information] is determined to not meet the predetermined threshold for completeness as the result of the automatic analyzing… which is an entity that is different from an entity that the digital information relating to the arrested individual was received from
However, D3 (abstract, figure 4 and accompanying text, 0062-0065) discloses automatically analyze the digital information (e.g. collected survey data)… when the digital information relating [to the arrested individual/category of information] is determined to meet a predetermined threshold for completeness as a result of the automatic analyzing, store the digital information relating to [the arrested individual/category information] as complete data in the FOIA request database, and when the digital information relating to [the arrested individual/category of information] is determined to not meet the predetermined threshold for completeness as the result of the automatic analyzing, trigger automatic generation the FOIA request based on missing digital information from a entity… which is an entity that is different from an entity that the digital information relating to the arrested individual was received from (e.g. data is solicited from different entities based on amount of data received).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3.  This would have obvious for the purpose of intelligently determining content to be collected/gathered from additional channels/sources/users based on amount of information/data currently and previously received via various channels using optimized forms to collect specific data as disclosed by (abstract, 0062, 0088-0090). 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the missing information in the digital information relating to the arrested individual received from the law enforcement server includes arrest data, including at least one of arrest number, height, weight, gender, eye color, hair color, date of birth, picture of a face associated with the arrested individual, (D1, figure 1, figure 3A, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to the law enforcement server (e.g. elements 102) over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server (e.g. step 304, collects information from server/custodians).  The examiner notes that terms “FOIA”, “law enforcement”, “arrested individual”, “arrest number, height, weight, gender, eye color, hair color, date of birth, picture of a face associated with the arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight and are properly construed as merely data/metadata.).

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the hardware circuitry of the FOIA request server is configured to automatically generate the FOIA request by auto-populating the FOIA request with the information relating to the arrested individual received from the law enforcement server, (D1, figure 1, figure 3A, 0021-26, 0039, 0043-0044 shows/discloses generating/populating notice/request for information related to documents/records pertaining to legal matter (e.g. carbon monoxide concerns). The examiner notes that terms “FOIA”, “law enforcement”, “arrested individual”, “arrest number, height, weight, gender, eye color, hair color, date of birth, picture of a face associated with the arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight and are properly construed as merely data/metadata.).

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the hardware circuitry of the FOIA request server is configured to, (D1, title, abstract, figures 1-2 and accompanying text.). 
receive data from the FOIA request processing server in response to the FOIA request, upon receipt of the data, analyze the data received from the FOIA request processing server in response to the FOIA request, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, per steps 301-308 discloses collecting information based on first request and identifying missing information relating to individual/parties, and generating requests to custodians/server/database for the missing data.  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
automatically generate another FOIA request based on missing information in the data received from the FOIA request processing server in response to the FOIA request, and automatically transmit the other automatically generated FOIA request to the FOIA request processing server to process the other FOIA request, (D1, figure 1, figure 3A and accompanying text, 0039-0049, 0059 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, per steps 301-308 discloses identifying missing information relating to individual/parties, and generating any number of requests to custodians/server/database for the missing data. Additionally, D1 0059 discloses new actions plans maybe generated to collect additional information based on missing information.  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
D1 fails to expressly disclose – automatically analyze the date received… 
However, D3 (abstract, figure 4 and accompanying text, 0062-0065) discloses automatically analyze the digital information (e.g. collected survey data)…
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3.  This would have obvious for the purpose of intelligently determining content to be collected/gathered from additional channels/sources/users based on amount of information/data currently and previously received via various channels using optimized forms to collect specific data as disclosed by (abstract, 0062, 0088-0090).


As per claims 3-6, and 9:
Claims 3-6, 9 are method and medium claims corresponding to system claims of 1-2 and are of substantially same scope. 
Accordingly, claims 3-6, and 9 are rejected under the same rational as set forth for claims 1-2.    


Response to Arguments
	Applicant’s arguments filed on 07/16/2022 have been fully considered but they are not persuasive and/or moot in view of new/modified grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144